Citation Nr: 0800887	
Decision Date: 01/09/08    Archive Date: 01/22/08

DOCKET NO.  06-23 731	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased rating, greater than 10 percent, 
for post-traumatic stress disorder (PTSD). 
 

REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jennifer R. White, Law Clerk


INTRODUCTION

The veteran served on active duty from November 1964 to 
September 1966 and December 1966 to July 1971.  The veteran 
also served on active duty from July 1971 to March 1974.  An 
administrative decision by the Cleveland Regional Office (RO) 
dated February 2005 determined that the veteran was 
ineligible for Department of Veterans Affairs (VA) benefits 
incurred during this last period of service due to his 
discharge under other than honorable conditions.   
 
This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2005 decision by the VA Regional 
RO in Cleveland, Ohio.

The veteran testified before a Decision Review Officer at the 
Cleveland RO in September 2006.  A transcript of the hearing 
is of record.  

The veteran testified before the undersigned Acting Veterans 
Law Judge at the Cleveland RO in July 2007.  A transcript of 
the hearing is of record.  The Board notes that the veteran 
was allowed to present testimony concerning his diabetes 
mellitus increased rating claim, effective date claim for 
diabetes mellitus, and neuropathy claims secondary to 
diabetes mellitus; however, the only issue perfected for 
appeal is the veteran's claim for an increased rating for 
PTSD.  Accordingly, the Board refers these matters to the RO; 
including the veteran's claims for an increased rating for 
diabetes mellitus, an earlier effective date for his diabetes 
mellitus benefits, and service connection for neuropathy 
secondary to his diabetes mellitus.  Additionally, the Board 
notes that the veteran is pursuing a temporary total rating 
under 38 C.F.R. § 4.29, based on a period of hospitalization 
for his service-connected PTSD.  This issue is also referred 
to the RO for adjudication. 

The appeal is REMANDED to the agency of original jurisdiction 
(AOJ) via the Appeals Management Center (AMC) in Washington, 
DC.  VA will notify the veteran if further action is required 
on your part.


REMAND

The veteran claims his service-connected PTSD is of such 
severity as to entitle him to a rating greater than 10 
percent.  

Records from the McCafferty Vet Center in Cleveland should be 
requested.  There are some records from the Vet Center 
included in the veteran's claims file; however, these only 
indicate a prescription history and do not contain the 
treatment notes from the two sessions in 2004 during which 
the veteran indicates he was treated there for PTSD.  
Relevant ongoing VAMC medical records should also be 
obtained. 38 U.S.C.A. § 5103A(c) (West 2002); see also Bell 
v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are 
in constructive possession of the agency, and must be 
obtained if the material could be determinative of the 
claim).
 
The veteran revealed at his hearing with a Decision Review 
Officer that he had been denied Social Security disability 
income from the Social Security Administration (SSA).  No 
attempts were made by the RO to obtain these records.  
Records from that agency should be obtained.  Id.;  Murincsak 
v. Derwinski, 2 Vet. App. 363 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain from the Social Security 
Administration the records pertinent to the 
veteran's claim for Social Security 
disability benefits as well as the medical 
records relied upon concerning that claim.

2.  Obtain the veteran's treatment records 
from the McCafferty Vet Center for 2004.

3. Obtain the veteran's medical treatment 
records from the Cleveland VAMC dated from 
July 2007 to the present.  

4. After the above is complete, 
readjudicate the veteran's claim.  If the 
claim on appeal remains denied, issue a 
Supplemental Statement of the Case to the 
veteran and his representative, and they 
should be given an opportunity to respond, 
before the case is returned to the Board. 
 
The veteran has the right to submit additional evidence and 
argument on this matter.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



